IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-82,901-01


                             EX PARTE RYAN GARCIA, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
           CAUSE NO. 1285698R IN THE CRIMINAL DISTRICT COURT NO. 2
                            FROM TARRANT COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant entered an open plea of guilty to

one count of aggravated robbery, and was apparently sentenced to two concurrent twenty-year

sentences for two paragraphs of the same indictment.

        Applicant contends that he was denied his right to appeal, because he heard nothing further

from trial counsel after the filing of a motion for new trial. We remanded this application to the trial

court for findings of fact and conclusions of law.
                                                                                                      2

        The trial court has determined that trial counsel was aware that Applicant wanted to appeal,

and that Applicant advised him that he was seeking new counsel for appeal. Applicant apparently

never secured appellate counsel, and although trial counsel filed a motion for new trial on

Applicant’s behalf, he failed to timely file a notice of appeal or withdraw from the representation so

that appellate counsel could be appointed.

        We find that Applicant is entitled to the opportunity to file an out-of-time appeal of the

judgment of conviction in Cause No. 1285698R from the Criminal District Court No. 2 of Tarrant

County. Applicant is ordered returned to that time at which he may give a written notice of appeal

so that he may then, with the aid of counsel, obtain a meaningful appeal. Within ten days of the

issuance of this opinion, the trial court shall determine whether Applicant is indigent. If Applicant

is indigent and wishes to be represented by counsel, the trial court shall immediately appoint an

attorney to represent Applicant on direct appeal. All time limits shall be calculated as if the sentence

had been imposed on the date on which the mandate of this Court issues. We hold that, should

Applicant desire to prosecute an appeal, he must take affirmative steps to file a written notice of

appeal in the trial court within 30 days after the mandate of this Court issues.

        Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: October 14, 2015
Do not publish